Exhibit 10.4

EXECUTION COPY

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
entered into as of April 23, 2010, by and among The Princeton Review, Inc., a
Delaware corporation (“Issuer”), the guarantors party hereto (the “Guarantors”)
and the Purchasers party hereto (the “Purchasers”).

RECITALS

A. Issuer, Guarantors and Purchasers are parties to that certain Securities
Purchase Agreement, dated as of December 7, 2009 (the “SPA”).

B. Issuer has requested that the Purchasers amend the SPA in certain respects
and the Purchasers have agreed to amend the SPA, subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

A. AMENDMENTS

1. Amendment to Section 1.1. Section 1.1 of the SPA is amended by replacing the
definitions of “Consolidated EBITDA” and “Excluded Stock Issuances” in their
entirety with the following:

“Consolidated EBITDA” means, with respect to any Person for any period,

(a) the Consolidated Net Income of such Person for such period,

plus

(b) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication,

(i) any provision for United States federal income taxes or other taxes measured
by income,

(ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness,

(iii) any loss from extraordinary items,

(iv) any depreciation, depletion and amortization expense,

(v) any aggregate net loss on the Sale of property outside the ordinary course
of business,

(vi) any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts receivable and inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to



--------------------------------------------------------------------------------

employees, officers, directors or consultants,

(vii) restructuring charges of the Issuer incurred in fiscal year 2009 in an
aggregate amount not to exceed $5,200,000 through September 30, 2009 and for
subsequent periods as set forth on Schedule A hereto; and other restructuring
amounts incurred

(x) in periods in 2010 in connection with the New York, New York office
consolidation and the reduction in the supplemental education services business
in an aggregate amount not to exceed $4,500,000 and

(y) thereafter as proposed by the Issuer in reasonable detail, approved by a
third party auditor and as reasonably agreed to by the Required Purchasers in an
aggregate amount not to exceed $4,500,000 (or such increased amount as approved
by the Required Purchasers in their sole discretion) for the purpose of
normalizing EBITDA, including adjustments for system integration and upgrade
costs, duplicate technology and related costs of improving technology
efficiencies, in each case determined on a consolidated basis in accordance with
GAAP,

(viii) in connection with all Related Transactions,

(A) (i) all financial advisory fees, accounting fees, legal fees and other
similar fees, transaction expenses and related out-of-pocket costs (to the
extent not capitalized) incurred by all Group Members and (ii) non-recurring
cash charges resulting from severance, restructuring, and integration incurred
within 12 months from the Closing Date as a result of the Acquisition as
reasonably agreed to by the Required Purchasers and so long as such amounts in
clauses (i) and (ii) do not exceed $10,800,000 in the aggregate, and

(B) an amount equal to the annualized cost savings implemented within 12 months
from the Closing Date for headcount reductions and combined back office
operations resulting from the Acquisition as reasonably agreed to by the
Required Purchasers and not to exceed $1,000,000 in the aggregate as set forth
on Schedule B hereto,

(ix) in connection with all Permitted Acquisitions (regardless of whether
actually consummated) (or any other acquisition not meeting the definition of
“Permitted Acquisition” but as to which the Required Purchasers had waived the
relevant criteria set forth in the definition of “Permitted Acquisition”),

(A) all financial advisory fees, accounting fees, legal fees and other similar
fees, transaction expenses and related out-of-pocket costs incurred by all Group
Members, as reasonably agreed to by the Required Purchasers, and

(B) non-recurring cash charges resulting from severance incurred within the
first 12 months of the date of such Permitted Acquisition in an amount not to
exceed $500,000 in the aggregate and reasonably agreed to by the Required
Purchasers and resulting therefrom and

(x) (1) start-up expenses as agreed to by the Required Purchasers incurred in
connection with or on behalf of other investments made in the Strategic Ventures
in an



--------------------------------------------------------------------------------

aggregate amount not to exceed $7,500,000 in any trailing twelve month period
ending on or prior to December 31, 2011 and (2) any losses from the Strategic
Ventures to the extent not offset by positive contributions to Consolidated Net
Income from the Strategic Ventures; provided that, losses from Strategic
Ventures shall not exceed $2,500,000 in any trailing twelve month period and

minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income and without duplication,

(i) any credit for United States federal income taxes or other taxes measured by
net income,

(ii) any interest income,

(iii) any gain from extraordinary items and any other non-recurring gain,

(iv) any aggregate net gain from the Sale of property (other than accounts (as
defined in the applicable UCC) and inventory) out of the ordinary course of
business by such Person,

(v) any other non-cash gain, including any reversal of a charge referred to in
clause (b)(vi) above by reason of a decrease in the value of any Stock or Stock
Equivalent,

(vi) any other cash payment in respect of expenditures, charges and losses that
have been added to Consolidated EBITDA of such Person pursuant to clause (b)(vi)
above in any prior period and

(vii) any excess positive contributions to Consolidated Net Income from the
Strategic Ventures which are not Loan Parties exceeding 10% of Consolidated
EBITDA in the aggregate or such higher amount as agreed to by the Required
Purchasers.

Notwithstanding the foregoing, EBITDA for each of the quarters during the 12
month period ending on September 30, 2009 shall be calculated in accordance with
Schedule A attached hereto.”

“Excluded Stock Issuances” means

 

  (i) the Closing Date Excess Equity Issuance; and

 

  (ii) the issuance or Sale by the Issuer of its own Stock after the Closing
Date (including up to $10,000,000 issued in connection with the First Amendment
Equity Issuance (the “First Amendment Equity Carve Out Amount”)), to the extent
the proceeds thereof, up to an aggregate amount not to exceed $25,000,000,
pursuant to this clause (ii) are to be used for Permitted Acquisitions, Capital
Expenditures, payment of expenses incurred in connection with or on behalf of
other investments made in the Strategic Ventures and other growth capital needs
of the Issuer.

For the avoidance of doubt, (x) the proceeds of such Excluded Stock Issuances
shall not



--------------------------------------------------------------------------------

be used to cure any Default or Event of Default pursuant to Articles 5, 6, 7 or
8 hereof, (y) no such Excluded Stock Issuances shall be permitted if an Event of
Default has occurred and is continuing and (y) no proceeds from the
underwriters’ exercise of the “Green Shoe” option with respect to the First
Amendment Equity Issuance shall be deemed Excluded Stock Issuances.”

2. Amendment to Section 1.1. Section 1.1 of the SPA is further amended by
inserting the following definitions in the appropriate alphabetical order:

“Closing Date Excess Equity Issuance” means $15,000,000 representing the amount
of the Cash Equity Investment in excess of $25,000,000 made on the Closing Date.

“First Amendment” means that certain First Amendment to SPA, dated as of
April 23, 2010.

“First Amendment Effective Date” means April 23, 2010.

“First Amendment Equity Issuance” means the issuance by the Issuer of its Stock
for cash on or about the First Amendment Effective Date.

“National Labor College (of the AFL/CIO) Joint Venture Documents” means
collectively that certain Contribution Agreement, Penn Foster Services
Agreement, NLC License Agreement, Limited Liability Company Agreement of NLC-TPR
Services, LLC, NLC Payments Agreement, AFL-CIO License Agreement, Marketing
Services Agreement with Union Privilege and Services LLC Services Agreement,
each dated on or about the First Amendment Effective Date.

3. Amendment to Section 6.1. Section 6.1 of the SPA is amended by replacing
paragraph (b) in its entirety with the following:

“(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter, the Consolidated unaudited balance sheet
of the Issuer as of the close of such Fiscal Quarter and related Consolidated
statements of operations and cash flow for such Fiscal Quarter and that portion
of the Fiscal Year ending as of the close of such Fiscal Quarter, setting forth
in comparative form the figures for the corresponding periods in the prior
Fiscal Year and the figures contained in the latest Projections, in each case,
for the first three Fiscal Quarters of each Fiscal Year, certified by a
Responsible Officer of the Issuer as fairly presenting in all material respects
the Consolidated financial position, results of operations and cash flow of the
Issuer as at the dates indicated and for the periods indicated in accordance
with GAAP (such certification subject to the absence of footnote disclosure and
normal year-end audit adjustments, and for each Fiscal Quarter ended as of
December 31, subject to the year end audit and year end adjustments).”

4. Amendment to Section 8.1. Section 8.1 of the SPA is amended by replacing
paragraph (c) in its entirety with the following:

“(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (c) and Guaranty
Obligations of the Loan Parties with respect to such Indebtedness of the Loan
Parties; provided, however, that (i) the aggregate outstanding principal amount
of all such



--------------------------------------------------------------------------------

Indebtedness does not exceed $800,000 at any time and (ii) the principal amount
of such Indebtedness does not exceed the lower of the cost or fair market value
of the property so acquired or built or of such repairs or improvements
financed, whether directly or through a Permitted Refinancing, with such
Indebtedness (each measured at the time such acquisition, repair, improvement or
construction is made);”

5. Amendments to Section 8.10. Section 8.10 of the SPA is amended by (i) adding
“(a)” at the beginning of the first paragraph and (ii) adding the following new
paragraph (b):

“(b) waive or otherwise modify any term of any of the National Labor College (of
the AFL/CIO) Joint Venture Documents in any manner that materially and adversely
affects the interests of any Credit Party under the Loan Documents.”

6. Amendment to Schedule A. Schedule A of the SPA is amended by replacing such
Schedule A in its entirety with the Schedule A attached hereto.

 

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Purchasers hereunder, it is understood and agreed
that this Amendment shall not become effective, and Issuer shall have no rights
under this Amendment, until the Required Purchasers shall have received each of
the following:

(a) duly executed signature pages to this Amendment from the Required
Purchasers, Issuer, and each other Loan Party;

(b) fully executed copy of the First Amendment to the Senior Credit Agreement
which shall be in full force and effect on the date hereof and shall be in form
and substance satisfactory to the Required Purchasers;

(c) fully executed copy of the First Amendment to the Senior Subordinated Note
Purchase Agreement, which shall be in full force and effect on the date hereof
and shall be in form and substance satisfactory to the Required Purchasers;

(d) fully executed copy of the Second Amendment to the Bridge Note Purchase
Agreement, which shall be in full force and effect on the date hereof and shall
be in form and substance satisfactory to the Required Purchasers;

(e) evidence that the Issuer shall have received cash proceeds of at least
$10,000,000 from the First Amendment Equity Issuance; and

(f) payment in full in cash of all fees and expenses of the Purchasers owing as
of the date hereof, including all reasonable fees and expenses of counsel to the
Purchasers.

 

C. REPRESENTATIONS

Each Loan Party hereby represents and warrants to the Purchasers that:

1. The execution, delivery and performance by such Loan Party of this Amendment
(a) are within such Loan Party’s corporate or similar powers and, at the time of
execution hereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities);
(b) do not (i) contravene such Loan Party’s Constituent Documents, (ii) violate
any applicable



--------------------------------------------------------------------------------

material Requirement of Law, (iii) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other Related Documents or Loan Documents) other than
those that would not, in the aggregate, have a Material Adverse Effect and are
not created or caused by, or a conflict, breach, default or termination or
acceleration event under, any Loan Document or (iv) result in the imposition of
any Lien (other than a Permitted Lien) upon any property of any Loan Party or
any of its Subsidiaries; and (c) do not require any Permit of, or filing with,
any Governmental Authority or any consent of, or notice to, any Person, other
than (i) those listed on Schedule 1 hereto and that have been, or will be prior
to the First Amendment Effective Date, obtained or made, copies of which have
been, or will be prior to the First Amendment Effective Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect and (ii) those that, if not obtained, would not, in the
aggregate, have a Material Adverse Effect.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

3. Both before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the SPA and the other Loan Documents shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the SPA, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the SPA as modified and amended hereby. Upon
the effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the SPA
as modified and amended hereby.

2. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by Issuer of this Amendment and the consummation of the transactions
described herein, and ratifies and confirms the terms of the Guaranty to which
such Guarantor is a party with respect to the indebtedness now or hereafter
outstanding under the SPA as amended hereby and all promissory notes issued
thereunder. Each Guarantor acknowledges that, notwithstanding anything to the
contrary contained herein or in any other document evidencing any indebtedness
of Issuer to the Purchasers or any other obligation of Issuer, or any actions
now or hereafter taken by the Purchasers with respect to any obligation of
Issuer, the Guaranty to which such Guarantor is a party (i) is and shall
continue to be a primary obligation of such Guarantor, (ii) is and shall
continue to be an absolute, unconditional, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of any
Guarantor under the Guaranty to which such Guarantor is a party.

3. Reserved.



--------------------------------------------------------------------------------

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
SPA, as amended hereby, and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of Issuer to the Purchasers. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Purchasers under the
SPA, nor constitute a waiver of any provision of the SPA. This Amendment shall
constitute a Loan Document for all purposes of the SPA.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the SPA and the other Loan Documents or an
accord and satisfaction in regard thereto.

7. Costs and Expenses. Issuer agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Purchasers in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable out-of-pocket costs expenses of outside counsel for
Purchasers with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

11. Release. Each Loan Party hereby releases, acquits, and forever discharges
each of the Purchasers, and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of the Purchasers, from any and all claims, causes
of action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including reasonable attorneys’ fees) of any kind, character, or
nature whatsoever, known or unknown, fixed or contingent, which such Loan Party
may have or claim to have now or which may hereafter arise out of or connected
with any act of commission or omission of the Purchasers existing or occurring
prior to the date of this Amendment or any instrument executed prior to the date
of this Amendment including, without limitation, any claims, liabilities or
obligations arising with respect to the SPA or the other of the Loan Documents,
other than claims, liabilities or obligations caused by any Purchaser’s own
gross negligence or willful misconduct. The provisions of this paragraph shall
be binding upon each Loan Party and shall inure to the benefit of the Purchasers
and their respective heirs, executors, administrators, successors and assigns.

[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

THE PRINCETON REVIEW, INC. as ISSUER By:   /s/ Stephen C. Richards  

Name: Stephen C. Richard

Title: Chief Operating Officer & Chief Financial Officer

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT
AMENDMENT NO. 1



--------------------------------------------------------------------------------

PRINCETON REVIEW OPERATIONS, L.L.C., as a GUARANTOR By:   /s/ Stephen C.
Richards  

Name: Stephen C. Richards

Title: President and Chief Operating Officer

 

TEST SERVICES, INC., as a GUARANTOR By:   /s/ Stephen C. Richards  

Name: Stephen C. Richards

Title: Vice President

 

THE PRINCETON REVIEW OF ORANGE COUNTY, LLC, as a GUARANTOR By:   /s/ Stephen C.
Richards  

Name: Stephen C. Richards

Title: Vice President

 

PENN FOSTER, INC., as a GUARANTOR By:   /s/ Stephen C. Richards  

Name: Stephen C. Richards

Title: Chief Operating Officer

 

PENN FOSTER EDUCATION GROUP, INC., as a GUARANTOR By:   /s/ Stephen C. Richards
 

Name: Stephen C. Richards

Title: Vice President

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT
AMENDMENT NO. 1



--------------------------------------------------------------------------------

SANKATY CREDIT OPPORTUNITIES IV, LP, as a Purchaser By:   /s/ Jeffrey Hawkins  

Name: Jeffrey Hawkins

Title: Managing Director and Chief Operating Officer

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT
AMENDMENT NO. 1



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP, as a Purchaser

 

By: Falcon Strategic Investments III, LP, its general partner

 

By: Falcon Strategic Investments GP III, LLC, its general partner

By:   /s/ William J. Kennedy, Jr.  

Name: William J. Kennedy, Jr.

Title: Managing Director

 

FALCON MEZZANINE PARTNERS II, LP, as a Purchaser

 

By: Falcon Mezzanine Investments II, LLC, its general partner

By:   /s/ William J. Kennedy, Jr.  

Name: William J. Kennedy, Jr.

Title: Managing Director

 

FMP II CO-INVESTMENT, LLC, as a Purchaser By:   /s/ William J. Kennedy, Jr.  

Name: William J. Kennedy, Jr.

Title: Managing Director

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT
AMENDMENT NO. 1



--------------------------------------------------------------------------------

Schedule A

See attached.